DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 07/28/2022.
In the instant Amendment: Claims 1-2, 4-5, 8-11, 14-15 have been amended and Claims 1 and 11 are independent claims. Claims 17-18 are newly added. Claims 1-18 have been examined and are pending. This Action is made FINAL.          
Response to Arguments
Claim interpretation under 35 U.S.C. 112(f) has been withdrawn in light of the claim amendment. 
Claim objection for claim 1 has been withdrawn in light of the claim amendment. 
Claim rejection under 35 U.S.C. 112 (b) has been withdrawn in light of the claim amendment. 
Applicants’ arguments with respect to amended claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-10, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (“Davis,” US 20130023339, published Jan. 24, 2013) in view of Lewin (“Lewin,” Holographic Displays Coming to Smartphones, IEEE Spectrum 51, No. 8, Aug. 2014). 
Regarding claim 1, Davis discloses a system to manage privileges, comprising:  
a uniquely identifiable object including an [irreproducible] security device (Davis FIGs 1, 3, [0018], [0069], [0074]. For instance, the player may use the mobile computing device to authenticate the player to the gaming machine, to provide user input for playing a game at the gaming machine, to view game outcomes or other game-related information generated by the gaming machine. In this way, a unique logon code may be established for the communication session between the gaming machine and the mobile computing device. For example, the logon code may be encoded as a 2D barcode, displayed on a display screen, and scanned by a camera within the mobile computing device or the gaming machine.); 
a uniquely identifiable programmable device having an optical authenticator (Davis [0046], [0068], [0070], [0074]. For example, the long-range communication information may include a unique identifier, such as a random string of characters, that is generated by the electronic gaming machine. The logon code may include information that uniquely identifies the gaming machine or the mobile computing device. The logon code may include an identifier associated with the gaming machine. For example, the logon code may be encoded as a 2D barcode, displayed on a display screen, and scanned by a camera within the mobile computing device or the gaming machine [See Specification [0023] for “optical authenticator” as a camera.”]); 
wherein privileges are assigned to the uniquely identifiable objects and a link between the uniquely identifiable object and the uniquely identifiable programmable device is established (Davis FIGs 1, 3, [0018], [0069], [0074]. The player may use the mobile computing device to perform various types of operations related to gaming. For instance, the player may use the mobile computing device to authenticate the player to the gaming machine, to provide user input for playing a game at the gaming machine, to view game outcomes or other game-related information generated by the gaming machine. In this way, a unique logon code may be established for the communication session between the gaming machine and the mobile computing device. For example, the logon code may be encoded as a 2D barcode, displayed on a display screen, and scanned by a camera within the mobile computing device or the gaming machine. [In [0068], [0070], “[t]he logon code may include information that uniquely identifies the gaming machine or the mobile computing device. The logon code may include an identifier associated with the gaming machine.”]), 
wherein the established link allows the uniquely identifiable programmable device to make use of at least a part of the privileges assigned to the uniquely identifiable object and where the link is established under a set of preconditions (Davis FIGs 1, 3, [0018], [0068]-[0069], [0074]. The player may use the mobile computing device to perform various types of operations related to gaming. For instance, the player may use the mobile computing device to authenticate the player to the gaming machine, to provide user input for playing a game at the gaming machine, to view game outcomes or other game-related information generated by the gaming machine. The logon code may include information that uniquely identifies the gaming machine or the mobile computing device. In this way, a unique logon code may be established for the communication session between the gaming machine and the mobile computing device. For example, the logon code may be encoded as a 2D barcode, displayed on a display screen, and scanned by a camera within the mobile computing device or the gaming machine.), 
where the set of preconditions includes a precondition of physical proximity between the uniquely identifiable object and the uniquely identifiable programmable device is verified (Davis [0083], [0087]. In some implementations, the authentication information transmitted at operation 310 may include location information. For instance, the mobile device may transmit location coordinates so that the gaming system knows that the mobile device is located proximate to the gaming machine. As another example, sensors within the gaming environment may detect a location of the mobile computing device by using techniques such as radio triangulation. At 314, a determination is made as to whether the authentication information identifies an existing account.) and 
wherein the [irreproducible] security device is registered to the uniquely identifiable object  (Davis FIGs 1, 3, [0074]. For example, the logon code may be encoded as a 2D barcode, displayed on a display screen, and scanned by a camera within the mobile computing device or the gaming machine.), 
wherein the physical proximity is established by authenticating the irreproducible security device with the optical authenticator (Davis [0074], [0083], [0087]. For example, the logon code may be encoded as a 2D barcode, displayed on a display screen, and scanned by a camera within the mobile computing device or the gaming machine. In some implementations, the authentication information transmitted at operation 310 may include location information. For instance, the mobile device may transmit location coordinates so that the gaming system knows that the mobile device is located proximate to the gaming machine. As another example, sensors within the gaming environment may detect a location of the mobile computing device by using techniques such as radio triangulation. At 314, a determination is made as to whether the authentication information identifies an existing account.). 
wherein at least a part of the authenticating is carried out by the uniquely identifiable programmable device (Davis [0041]. In some implementations, by transmitting authentication information from the mobile computing device to the electronic gaming machine. For example, the electronic gaming machine may again receive authentication information at operation 112. Then, the previously-sent authentication information may be compared against the more recently-sent authentication information.).
Davis does not explicitly disclose: a uniquely identifiable object including an [irreproducible] security device. 
However, in an analogous art, Levin teaches a system comprising a uniquely identifiable object including an irreproducible security device (Levin at 14. Everybody wants to put 3-D on a smartphone,” says David Fattal, founder of Leia, a light-field display start-up. “And customers aren’t going to want to compromise between a holographic 3-D phone that has mediocre 2-D performance and a normal phone.” Leia’s 3-D display works by putting a grid of gratings behind an ordinary LCD. The gratings point the light beneath them in different directions, creating up to 64 different viewing angles for a 3-D image or video. Fattal’s goal is a system that would be easy to scale up and integrate with existing screens or even with transparent displays. The company is planning its first commercial product for 2015. [Note the “irreproducible security device” can include a hologram, see Specification at [0046].]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Levin with Davis to include: a uniquely identifiable object including an irreproducible security device. One would be motivated to provide users with a means for holographic-based image display or verification.  (See Levin at 14.)
Regarding claim 2, Davis and Lewin disclose the system of claim 1. Davis further discloses one or more of a group of additional preconditions are verified to establish the link, the group of additional preconditions comprising: the geographic location of the uniquely identifiable programmable device is within a predefined geographic area (Davis [0074], [0083], [0087]. For example, the logon code may be encoded as a 2D barcode, displayed on a display screen, and scanned by a camera within the mobile computing device or the gaming machine. In some implementations, the authentication information transmitted at operation 310 may include location information. For instance, the mobile device may transmit location coordinates so that the gaming system knows that the mobile device is located proximate to the gaming machine. As another example, sensors within the gaming environment may detect a location of the mobile computing device by using techniques such as radio triangulation. At 314, a determination is made as to whether the authentication information identifies an existing account.); 
or other data which may be retrieved from the uniquely identifiable programmable device's sensors or memory, wherein a link can only be established, if this data corresponds to certain preconfigured values.
Regarding claim 3, Davis and Lewin disclose the system of claim 1. Davis further discloses the privileges are stored in a centralized or distributed data base (Davis [0086]-[0087]. In some implementations, the determination made at 312 may be made at a server. For example, the server may compare the received logon code to a database of previously stored logon code. If the logon code sent by the mobile computing device matches the logon code generated or retrieved at the server, then the server will determine whether the player's authentication information is correct. At 314, a determination is made as to whether the authentication information identifies an existing account.). 
Regarding claim 4, Davis and Lewin disclose the system of claim 1. Davis further discloses wherein privilege comprises the permission to access a computer program, or the permission to trigger the execution of a computer program on a third device with the uniquely identifiable programmable device and/or permission to establish a link (Davis [0018], [0086]-[0087]. The player may use the mobile computing device to perform various types of operations related to gaming. For instance, the player may use the mobile computing device to authenticate the player to the gaming machine, to provide user input for playing a game at the gaming machine, to view game outcomes or other game-related information generated by the gaming machine. In some implementations, the determination made at 312 may be made at a server. For example, the server may compare the received logon code to a database of previously stored logon code. If the logon code sent by the mobile computing device matches the logon code generated or retrieved at the server, then the server will determine whether the player's authentication information is correct. At 314, a determination is made as to whether the authentication information identifies an existing account.). 
Regarding claim 9, Davis and Lewin disclose the system of claim 1. Davis further discloses wherein the uniquely identifiable object identifier is encoded in human- orSerial No. Pending Preliminary Amendment Page 5machine-readable format (Davis [0031]. In a third example, the electronic gaming machine and the mobile computing device may communicate via scanner codes such as barcode, DataMatrix codes, or QR codes. These codes may be generated at the electronic gaming machine and scanned by the mobile computing device, or generated at the mobile computing device and scanned by the electronic gaming machine.). 
Regarding claim 10, Davis discloses the system of claim 1. Davis further discloses wherein the link between the uniquely identifiable object and the uniquely identifiable programmable device comprises two or more connected intermediary links (Davis [0079], [0086]-[0087], [0090]. At 310, the authentication information and the logon code are transmitted from the mobile device to a device within the gaming system. In some implementations, the determination made at 312 may be made at a server. Alternately, or additionally, the information may be transmitted to a server. For example, the server may compare the received logon code to a database of previously stored logon code. If the logon code sent by the mobile computing device matches the logon code generated or retrieved at the server, then the server will determine whether the player's authentication information is correct. At 314, a determination is made as to whether the authentication information identifies an existing account. In some implementations, if the authentication is performed at a server, then the server may transmit a message to the gaming machine indicating that the player has logged in.). 
Regarding claim 17, Davis and Lewin disclose the system of claim 9. Davis further discloses wherein the unique object identifier comprises a numerical or alphanumerical number or a barcode or 2D code (Davis [0031]. In a third example, the electronic gaming machine and the mobile computing device may communicate via scanner codes such as barcode, DataMatrix codes, or QR codes. These codes may be generated at the electronic gaming machine and Scanned by the mobile computing device, or generated at the mobile computing device and scanned by the electronic gaming machine.).
Regarding claim 18, Davis and Lewin disclose the system of claim 10. Davis further discloses wherein the two or more connected intermediary links comprises a first intermediary link between the uniquely identifiable object and a user-account and a second intermediary link between the user-account and the uniquely identifiable programmable device (Davis [0079], [0086]-[0087], [0090]. At 310, the authentication information and the logon code are transmitted from the mobile device to a device within the gaming system. In some implementations, the determination made at 312 may be made at a server. Alternately, or additionally, the information may be transmitted to a server. For example, the server may compare the received logon code to a database of previously stored logon code. If the logon code sent by the mobile computing device matches the logon code generated or retrieved at the server, then the server will determine whether the player's authentication information is correct. At 314, a determination is made as to whether the authentication information identifies an existing account. In some implementations, if the authentication is performed at a server, then the server may transmit a message to the gaming machine indicating that the player has logged in.). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (“Davis,” US 20130023339, published Jan. 24, 2013) in view of Lewin (“Lewin,” Holographic Displays Coming to Smartphones, IEEE Spectrum 51, No. 8, Aug. 2014) and Van Riel et al. (“Van Riel,” US 7734886, patented Jun.8, 2010). 
Regarding claim 5, Davis and Lewin disclose the system of claim 1. Davis and Lewin do not explicitly disclose: wherein the privileges comprise granting access to a database and allowing changing privilege assignments. 
However, in an analogous art, Van Riel discloses wherein the privileges comprise granting access to a database and allowing changing privilege assignments (Van Riel col. 12: 47-54; col. 17: 12-16; col. 18: 6-11. For example, as shown in FIG. 1, a user 103 authenticates to an OAS system 101. The OAS system may use a security server 105 to assist in the authentication of the user. In some embodiments, the security server may store, for each user of the OAS system, information that includes an identifier for the user (e.g., a log in name), the object identifier for the security content unit for the user, and/or authentication information (e.g., a password) the request may identify a user using the user's log in name. Thus, a user with the log in name “Joe” may grant access to a user with the log in name "Susan' read and write access to a virtual pool named "Sub-Pool #1 by sending a request to the OAS system to grant read and write access privileges to Susan for Sub-Pool #1. [I]f Joe wishes to change the level of access that Susan has to read only privileges, Joe may send a request to the OAS system to modify Susan’s level of access to read for Sub-Pool #1. ). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Van Riel with the teachings of Davis and Lewin to include: grants access to a database and allows changing privilege assignments. One would have been motivated to provide users with a means for authenticating users and modify user access privileges. (See Van Riel col. 18: 8-11.)
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (“Davis,” US 20130023339, published Jan. 24, 2013) in view of (“Lewin,” Holographic Displays Coming to Smartphones, IEEE Spectrum 51, No. 8, Aug. 2014) and Vandervort (“Vandervort,” US 20170237570, patented Feb. 16, 2016). 
Regarding claim 6, Davis and Lewin disclose the system claim 1. Davis and Lewin do not explicitly disclose: wherein the established links are recorded in a centralized or distributed data base.
However, in an analogous art, Vandervort discloses a system wherein the established links are recorded in a centralized or distributed data base (Vandervort [0039]-[0040]. If a proof of work is successfully created , the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash. In one embodiment , the list of transactions ( hash ) can be built using the Merkle tree of all transactions in the block . Other linking methods can be used as well . A node can run as a full network node , i . e . , a node that can create a block from many transactions . There are also nodes that just relay information from other nodes on the network and compare hashes to ensure new blocks are valid . For example , a node may only obtain the longest blockchain from the network and keep a copy of block headers.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Vandervort with the teachings of Davis and Lewin to include: wherein the established links are recorded in a centralized or distributed data base. One would have been motivated to provide users with a means for recording validated links and/or transactions in a distributed block-chain. (See Vandervort[0040].)
Regarding claim 7, Davis and Levin disclose the system of claim 6. Vandervort further discloses wherein the data base includes a blockchain structure (Vandervort [0039]-[0040]. If a proof of work is successfully created, the node may accept a valid block by expanding the blockchain using the hash of the accepted block as the previous hash. In one embodiment , the list of transactions ( hash ) can be built using the Merkle tree of all transactions in the block . Other linking methods can be used as well . A node can run as a full network node , i . e . , a node that can create a block from many transactions . There are also nodes that just relay information from other nodes on the network and compare hashes to ensure new blocks are valid . For example , a node may only obtain the longest blockchain from the network and keep a copy of block headers.). 
The motivation is the same as that of claim 6 above. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (“Davis,” US 20130023339, published Jan. 24, 2013) in view of Lewin (“Lewin,” Holographic Displays Coming to Smartphones, IEEE Spectrum 51, No. 8, Aug. 2014) and Nelson (“Nelson,” US 20190258204, filed Feb. 16, 2017). 
Regarding claim 8, Davis and Lewin disclose the system claim 1. Davis and Lewin do not explicitly disclose: the irreproducible security device includes 3-dimensional structure having a random distribution of perspective-dependent optical characteristics which are registered to an object identifier and the uniquely identifiable programmable device comprises a camera which may be used to capture at least two images of the irreproducible security device from at least two different perspectives or with two different lighting conditions.
However, in an analogous art, Nelson discloses the irreproducible security device includes 3-dimensional structure having a random distribution of perspective-dependent optical characteristics which are registered to an object identifier and the uniquely identifiable programmable device comprises a camera which may be used to capture at least two images of the irreproducible security device from at least two different perspectives or with two different lighting conditions (Nelson [0080]-[0081]. When it is desired to check the authenticity of a secondary hologram, and consequently the item with which the secondary hologram is affixed or into which the secondary hologram is incorporated , the checker and / or checking device locates the secondary hologram . The checking device illuminates the secondary hologram with a point light source and a reconstruction of the hologram is generated and is captured by a camera, scanner , or other digital recorder of the checking device from an arbitrary viewing perspective . Where greater authentication accuracy is desired, multiple images may be captured. In one embodiment, the scanning device is a smart phone or tablet computer equipped with a still or video camera and a flash emitter or other light source. The code [e.g., barcode, QR code] may, for example , identify the hologram being authenticated or the internet address of a remote authentication processor so that when the scanned information is sent to the authentication processor , the scanned image will be compared against the data or digital model of the correct hologram .). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Nelson with the teachings of Davis and Lewin to include: the irreproducible security device includes 3-dimensional structure having a random distribution of perspective-dependent optical characteristics which are registered to the object identifier and the uniquely identifiable programmable device comprises a camera which may be used to capture at least two images of said irreproducible security device from at least two different perspectives or with two different lighting conditions. One would have been motivated to provide users with a means for hologram based authentication. (See Nelson [0080].)




Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (“Davis,” US 20130023339, published Jan. 24, 2013) in view of Nelson (“Nelson,” US 20190258204, filed Feb. 16, 2017). 
Regarding claim 11, Davis disclose an authentication method for acquiring privileges with a programmable device having a unique device identifier, the method including: 
if all preconditions of a set of preconditions are fulfilled, establishing a link between the unique device identifier and the unique object identifier (Davis [0068], [0070], [0074], [0084]. The logon code may include information that uniquely identifies the gaming machine or the mobile computing device. For example, the logon code may be encoded as a 2D barcode, displayed on a display screen, and scanned by a camera within the mobile computing device or the gaming machine. The logon code may include an identifier associated with the gaming machine. At 312, a determination is made as to whether the received logon code matches the logon code generated within the gaming system. In some implementations, the determination made at 312 may compare the logon code as a whole.), 
wherein the set of preconditions comprises at least the precondition of physical proximity between the object and the programmable device; wherein the physical proximity is established when the irreproducible security device can be authenticated  (Davis [0074], [0083], [0087]. For example, the logon code may be encoded as a 2D barcode, displayed on a display screen, and scanned by a camera within the mobile computing device or the gaming machine. In some implementations, the authentication information transmitted at operation 310 may include location information. For instance, the mobile device may transmit location coordinates so that the gaming system knows that the mobile device is located proximate to the gaming machine. As another example, sensors within the gaming environment may detect a location of the mobile computing device by using techniques such as radio triangulation. At 314, a determination is made as to whether the authentication information identifies an existing account.), 
wherein one or more privileges are pre-defined and associated with the unique object identifier (Davis [0018], [0087]. The player may use the mobile computing device to perform various types of operations related to gaming. For instance, the player may use the mobile computing device to authenticate the player to the gaming machine, to provide user input for playing a game at the gaming machine, to view game outcomes or other game-related information generated by the gaming machine. At 314, a determination is made as to whether the authentication information identifies an existing account [and thus privileges, such as making bets, see [0032]].) ;
wherein at least a part of said one or more privileges is granted to any programmable device having a unique device identifier linked to the unique object identifier (Davis [0018], [0032], [0087]. The player may use the mobile computing device to perform various types of operations related to gaming. For instance, the player may use the mobile computing device to authenticate the player to the gaming machine, to provide user input for playing a game at the gaming machine, to view game outcomes or other game-related information generated by the gaming machine. Additionally, the application may provide the mobile computing device with the capability to perform gaming-related operations such as making bets and altering bet denominations. At 314, a determination is made as to whether the authentication information identifies an existing account. [Once authenticated, an authenticated session (i.e., “link”) may grant any authenticated device access to a gaming account.]).
Davis does not explicitly disclose: capturing with the programmable device at least two images, wherein at least one image pictures a unique object identifier of an object and at least two images picture an irreproducible security device of said object; authenticating the irreproducible security device based on the at least two images. 
However, in an analogous art, Nelson discloses a method comprising the steps of capturing with the programmable device at least two images, wherein at least one image pictures a unique object identifier of an object and at least two images picture an irreproducible security device of said object; authenticating the irreproducible security device based on the at least two images (Nelson [0079]-[0081]. For example, the secondary hologram duplicates can be associated with medicines, clothing and accessories , electronic devices. When it is desired to check the authenticity of a secondary hologram, and consequently the item with which the secondary hologram is affixed or into which the secondary hologram is incorporated, the checker and / or checking device locates the secondary hologram. The checking device illuminates the secondary hologram with a point light source and a reconstruction of the hologram is generated and is captured by a camera, scanner , or other digital recorder of the checking device from an arbitrary viewing perspective . Where greater authentication accuracy is desired, multiple images may be captured. In one embodiment, the scanning device is a smart phone or tablet computer equipped with a still or video camera and a flash emitter or other light source. The code [e.g., barcode, QR code] may, for example , identify the hologram being authenticated or the internet address of a remote authentication processor so that when the scanned information is sent to the authentication processor , the scanned image will be compared against the data or digital model of the correct hologram. [Note that the Lewin article explains that smart-phone display technology can enable the display of 3D holographic images as of 2014.]). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Nelson with the teachings of Davis to include: capturing with the programmable device at least two images, wherein at least one image pictures a unique object identifier of an object and at least two images picture an irreproducible security device of said object; authenticating the irreproducible security device based on the at least two images. One would have been motivated to provide users with a means for hologram based authentication. (See Nelson [0080].)
Regarding claim 12, Davis and Nelson disclose the method claim 11. Davis further discloses wherein authenticating the irreproducible security device includes comparing the digital representation with a reference; authenticating the irreproducible security device if the digital representation matches the reference (Davis [0074], [0084]. The logon code may include an identifier associated with the gaming machine. At 312, a determination is made as to whether the received logon code matches the logon code generated within the gaming system. In some implementations, the determination made at 312 may compare the logon code as a whole.).
extracting a digital representation of one or more optical security features from the at least two images (Nelson [0079]-[0081]. For example, the secondary hologram duplicates can be associated with medicines, clothing and accessories , electronic devices. When it is desired to check the authenticity of a secondary hologram, and consequently the item with which the secondary hologram is affixed or into which the secondary hologram is incorporated, the checker and / or checking device locates the secondary hologram. The checking device illuminates the secondary hologram with a point light source and a reconstruction of the hologram is generated and is captured by a camera, scanner , or other digital recorder of the checking device from an arbitrary viewing perspective . Where greater authentication accuracy is desired, multiple images may be captured. In one embodiment, the scanning device is a smart phone or tablet computer equipped with a still or video camera and a flash emitter or other light source. The code [e.g., barcode, QR code] may, for example , identify the hologram being authenticated or the internet address of a remote authentication processor so that when the scanned information is sent to the authentication processor , the scanned image will be compared against the data or digital model of the correct hologram .).
The motivation is the same as that of claim 11 above. 
Regarding claim 13, Davis and Nelson disclose the method claim 12. Davis further discloses wherein authenticating the irreproducible security device includes: obtaining the reference from a data base (Davis [0079], [0086]. At 310, the authentication information and the logon code are transmitted from the mobile device to a device within the gaming system. Alternately, or additionally, the information may be transmitted to a server. In some implementations, the determination made at 312 may be made at a server. For example, the server may compare the received logon code to a database of previously stored logon code.). 
Regarding claim 14, Davis and Nelson disclose the method of claim 11. Davis further discloses before establishing a link between the unique device identifier and the unique object identifier, determining whether the unique object identifier is already linked to one or more different unique device identifiers (Davis [0032]-[0033]. At 104, a determination is made as to whether a communication application is installed on the mobile computing device. In some implementations, communications between the electronic gaming machine and the mobile computing device may be conducted via a communication application installed at the mobile computing device. Additionally, the application may provide the mobile computing device with the capability to perform gaming-related operations such as making bets and altering bet denominations. [T]he application may be associated with a gaming establishment such as a casino. ); 
establishing a link between the unique device identifier and the unique object identifier only if the unique object identifier is not linked to any different unique device identifier (Davis [0032]-[0033], [0039]. At 104, a determination is made as to whether a communication application is installed on the mobile computing device. In some implementations, communications between the electronic gaming machine and the mobile computing device may be conducted via a communication application installed at the mobile computing device. Additionally, the application may provide the mobile computing device with the capability to perform gaming-related operations such as making bets and altering bet denominations. [T]he application may be associated with a gaming establishment such as a casino. At 106, the mobile computing device is directed to install the communication application.).
Regarding claim 16, Davis and Nelson disclose the method of claim 13. Davis further discloses wherein the obtaining the reference comprises querying the data base with the captured unique object identifier (Davis [0068], [0070], [0074], [0084], [0086]. The logon code may include information that uniquely identifies the gaming machine or the mobile computing device. For example, the logon code may be encoded as a 2D barcode, displayed on a display screen, and scanned by a camera within the mobile computing device or the gaming machine. The logon code may include an identifier associated with the gaming machine. At 312, a determination is made as to whether the received logon code matches the logon code generated within the gaming system. In some implementations, the determination made at 312 may compare the logon code as a whole. In some implementations, the determination made at 312 may be made at a server.)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (“Davis,” US 20130023339, published Jan. 24, 2013).
Regarding claim 15, Davis disclose a method for determining privileges of a programmable device having a unique device identifier, comprising
retrieving a list of valid links of the unique de-vice identifier from a centralized or distributed data base (Davis [0068], [0086]-[0087]. The logon code may include information that uniquely identifies the gaming machine or the mobile computing device. In some implementations, the determination made at 312 may be made at a server. For example, the server may compare the received logon code to a database of previously stored logon code. If the logon code sent by the mobile computing device matches the logon code generated or retrieved at the server, then the server will determine whether the player's authentication information is correct. At 314, a determination is made as to whether the authentication information identifies an existing account);
determining one or more unique object identifiers linked to the unique device identifier according to the retrieved list of valid links (Davis [0068], [0086]-[0087]. The logon code may include information that uniquely identifies the gaming machine or the mobile computing device. In some implementations, the determination made at 312 may be made at a server. For example, the server may compare the received logon code to a database of previously stored logon code. If the logon code sent by the mobile computing device matches the logon code generated or retrieved at the server, then the server will determine whether the player's authentication information is correct. At 314, a determination is made as to whether the authentication information identifies an existing account). 
The current embodiment of Davis does not explicitly disclose: Serial No. Pending Preliminary Amendment Page 7 
determining one or more privileges associated with one or more determined unique object identifiers as privileges of the programmable device.
However, in another embodiment, Davis discloses determining one or more privileges associated with one or more determined unique object identifiers as privileges of the programmable device (Davis [0018], [0032]. The player may use the mobile computing device to perform various types of operations related to gaming. For instance, the player may use the mobile computing device to authenticate the player to the gaming machine, to provide user input for playing a game at the gaming machine, to view game outcomes or other game-related information generated by the gaming machine. Additionally, the application may provide the mobile computing device with the capability to perform gaming-related operations such as making bets and altering bet denominations. For instance, the mobile device may act as a virtual control mechanism (e.g. a joystick, a driving wheel, a pistol) for some games.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the embodiments to include: determining one or more privileges associated with one or more determined unique object identifiers as privileges of the programmable device, to provide users with a means for specific gaming account privileges associated with successful authentication.  (See Davis [0032].)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD LONG/
Examiner, Art Unit 2439

/LUU T PHAM/               Supervisory Patent Examiner, Art Unit 2439